The Chancellor.
The counsel, in whose hands the $50 still remained at the time of the service on him of the petition and notice of this application, has made himself personally ^responsible to the petitioner for that amount, by paying it over to the solicitor, after he was fully apprised of the legal and •equitable right of Bleakley to that sum, as well as to the residue of the fund already paid over to the solicitor. The peti7 lion distinctly states the grounds of the petitioner’s claim, and prayed that the counsel, or solicitor who had received the money, might be ordered to pay it over to the petitioner. The counsel, therefore, in whose hands this $50 then was, paid over the money to the solicitor in his own wrong. He must, within ten days after a personal demand thereof, pay the $50 to the petitioner, or his solicitor in this petition, together with *313the interest thereof, from the 16th of June, 1835, the time of presenting this petition. And L. Webb, the solicitor, must refund the $50 and interest to such counsel, upon demand thereof, and upon service of a copy of the order to be entered on this application, or the latter may have the usual precept to commit him, for non-payment.
As the counsel had paid over the residue’ of the' money tti the solicitor, in good faith, before he had any notice of the rights of the client, and of the intention of the solicitor to op* propriate it to his own use, the petitioner must look to his sali-citor alone, for that part of the money to which he is entitled. The conduct of this solicitor appears to have been highly improper and reprehensible from the beginning; and he has no excuse whatever, for refusing to pay the petitioner the whole of his money, after deducting such reasonable disbursements, if any, as had not been paid by the adverse party. From the petition and the annexed affidavit, it appears that, in the first place, he applied to the petitioner to purchase his demand against White, for the purpose of instituting a suit thereon, in violation of the statute, and of his duty as a solicitor of this court. And if he had succeeded in this object, it would have been the duty of the court, upon proof of the fact, to have stricken his name from the roll of solicitors. If there was any express or implied understanding that he was to have any part of the claim in litigation, in addition to his legal costs and expenses in the suit, if he succeeded in collecting the demand, that agreement was equally improper, as tending to champers ty and maintenance. And if there was no such agreement,he is guilty of extortion, in attempting to“cleprive his client of the money to which he, the solicitor, has no legal or equitably claim whatever. He must, therefore, pay the petitioner his1 money, or I shall consider it my duty to protect the community against any further impositions of this kind, by removing him' from his office of solicitor.
There is nothing in the case to show that he .bad any authority to employ counsel for his client, and make him liable for extra counsel fees beyond the allowance fixed by' the fee bill. His general retainer as' solicitor, gives him nor *314such authority,- That is a matterwhich must be left to the client himself, unless he thinks proper to delegate the power specially to the solicitor. In this case I presume the client would have readily allowed him for the payment of a reasonable counsel fee upon the argument of the plea, in addition to the taxable fee paid by the adverse party, if he had settled with him as an honorable lawyer should settle' with his client. But under the circumstances of this case, the petitioner is justified in refusing to make him any allowance beyond what he has a strict legal right to claim, as the-"' petitioner’s extra expenses on this application will probably be as much as the extra counsel fees which could have been-fairly claimed in that suit.
As the solicitor has neglected to furnish his client with* a statement of the extra expenses, if any, in that suit, beyond what was received from the adverse party, and has-not thought proper to exhibit them to the court on this application, I must presume the $145 included all that he had-any legal right to claim. He must, therefore, pay to the petitioner, or to his solicitor in this matter, $237,45, with' the interest thereon from the time of presenting this petition, together with the taxable costs on this application, within twenty days after the service of the taxed bill of costs and demand of payment. And if he neglects to make such payment, the petitioner may apply for a precept of commitment, and may also apply to remove him from his office of solicitor,